Citation Nr: 0714859	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for atypical 
psychosis, now claimed as schizophrenia (hereinafter 
psychiatric disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active military duty from October 1991 
to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Jackson Mississippi, 
where the RO determined that new and material evidence had 
not been submitted and denied the veteran's request to reopen 
the issue of entitlement to service connection for a 
psychiatric disability.  


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disability in an unappealed October 1994 decision.

2.  Evidence received since the RO's October 1994 decision is 
not so significant that it raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The RO's October 1994 decision to deny the veteran's 
service connection for a psychiatric disability is final.  
38 U.S.C. §7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1994); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence having not been submitted, the 
claim of entitlement to service connection for a psychiatric 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by December 2002 letter.  This letter 
advised the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
veteran was essentially asked to submit any evidence in his 
possession that pertains to his claim including medical 
records, his own statements and buddy statements.  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The record shows that the RO has secured the 
veteran's service medical records, a DD-214, a statement from 
a private medical provider and statements from the veteran 
and his father.  Although the veteran identified private 
medical records that he wished to obtain, the records were 
not obtained because the veteran failed to respond to VA 
requests for authorization forms, the records of alleged 
treatment could not be located by the identified provider, or 
the veteran did not specifically identify the provider.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been any different had complete VCAA 
notice been provided at an earlier time.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veteran's Claims (Court) held in 
part that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. 

In a December 2002 VCAA letter, the veteran was notified by 
the RO of the need to submit new and material evidence and 
was given pertinent notice describing what evidence was 
necessary to substantiate that element or elements required 
to establish service connection found insufficient in the 
RO's October 1994 denial.  The veteran's father responded 
with a written statement, dated September 2003.  The RO also 
notified the veteran of what was needed to obtain additional 
medical records in September 2003 and November 2003 letters.  
Accordingly, further development along these lines is not 
required.  Therefore, no additional VA development is 
required to satisfy the statutory duty to assist the veteran 
and provide him appropriate notice.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

In light of the Board's denial of the veteran's claim for 
service connection for a psychiatric disability, no 
disability rating or effective date will be assigned, so
there can be no possibility of any prejudice to the veteran 
under the holding
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the 
above reasons, it
is not prejudicial to the veteran for the Board to proceed to 
finally decide 
the issue discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369
 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

New and Material

The RO initially denied service connection for a psychiatric 
disability in an October 1994 rating decision.  The evidence 
before the RO at that time included service medical records 
which provided medical reports and statements of the veteran 
that he suffered from nervousness prior to service.  June 
1992 discharge notes stated that the veteran advised he had 
been hearing voices since the age of fourteen and now he was 
hearing them again.  At discharge, the veteran was diagnosed 
with malingering and a schizotypal personality disorder with 
dependent traits.

At a December 1993 VA medical examination, the veteran 
indicated that his severe headaches and other problems were 
caused after he bumped his head on ship.  The diagnosis was 
"atypical psychosis and headaches post trauma, by history."

The RO found that the veteran's psychiatric problem existed 
prior to his military service, that it was not aggravated by 
an event in service and that there was no competent evidence 
of a medical nexus linking the nervous condition and service.  
The veteran was provided with a copy of the October 1994 
decision with appeal rights stated.  As there was no appeal 
of the October 1994 decision, it became final.

A claim that is the subject of a prior final denial may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

By regulation, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran filed to reopen his claim for service connection 
for a psychiatric disability in October 2002.  In support of 
his claim, the veteran submitted a written statement that he 
was treated at a hospital in Pittsburgh in June 1992 where he 
was first diagnosed with schizophrenia.  The veteran also 
listed periods of medical treatment at St. Bernard Hospital, 
Jackson Park Hospital and Jackson Mental Health Center as 
well as the medical treatment he received in service.  The 
claims file contains a record of the RO's diligent efforts to 
track down the providers with the limited information 
provided by the veteran.

The private medical records were not obtained because the 
veteran failed to respond to VA requests for authorization 
forms, the records of alleged treatment could not be located 
by the identified provider, or the veteran did not 
specifically identify a provider.  Correspondence from the RO 
to the veteran, dated November 2003, noted that the veteran 
did not respond to a September 2003 request for consent forms 
for records from Dr. Gupta, Jackson Mental Health and Jackson 
Park Hospital.  The only response from a healthcare provider 
in the claims file is from St. Bernard Hospital indicating 
that no records were found.  

While the veteran and his father indicate that his 
psychiatric disability was caused or aggravated by his 
military service and that it has continued up to the present 
time, these are not "new" assertions.  In addition, the 
veteran and his father are not competent to offer evidence as 
to diagnosis, medical etiology, or causation.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge", aff'd sub nom.  Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998). 
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has not submitted new competent evidence that 
pertinent disability had its onset in service, increased in 
severity therein, was manifested to a compensable degree 
within the first post service year, or that a current 
psychiatric disability is otherwise related to active 
service.  As the veteran's statements and his father's 
statement are not new evidence within the context of 38 
C.F.R. § 3.156, the claim is denied.  Finally, since the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit of the doubt doctrine is inapplicable.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

The application to reopen a claim of entitlement to service 
connection for a psychiatric disability is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


